Citation Nr: 0903832	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-11 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel







INTRODUCTION

The veteran had active service from September 1982 to 
September 1986.  He also served in the U.S. Air Force 
Reserves from October 1986 to February 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for the 
above-referenced claim.  


FINDING OF FACT

There is no competent medical evidence establishing that the 
veteran's currently diagnosed schizophrenia is etiologically 
related to his period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
psychiatric disorder, claimed as schizophrenia, have not been 
met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 3.012, 3.303, 3.304, 3.307, 3.309 (2008) 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letters dated in July 2003 and February 2005, the veteran 
was notified of the information and evidence necessary to 
substantiate his claim.  VA told the veteran what information 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that VA has satisfied the requirements of the 
VCAA.  

With respect to the Dingess notice requirements, in light of 
the Board's denial of the veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  


Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service and 
private medical treatment records have been obtained.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; and (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 
 
With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicates" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorder in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and his current disorder, if shown.  The veteran has not done 
so, and no evidence thus supportive has otherwise been 
obtained.  As will be described in greater detail below, 
here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorder is related to the veteran's 
military service. 
 
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Legal Criteria for Service Connection

The term "active military, naval, or air service" includes:  
(1) active duty; (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty; and (3) any period of inactive duty for training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  Inactive 
duty for training includes duty (other than full-time duty) 
performed by a member of the National Guard of any State, 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  
Presumptive periods do not apply to active duty for training 
or inactive duty for training.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991). 
 
Any individual (1) who, when authorized or required by 
competent authority, assumes an obligation to perform active 
duty for training or inactive duty for training; and (2) who 
is disabled or dies from an injury or covered disease 
incurred while proceeding directly to or returning directly 
from such active duty for training or inactive duty for 
training shall be deemed to have been on active duty for 
training or inactive duty for training, as the case my be.  
VA will determine whether such individual was so authorized 
or required to perform such duty, and whether the individual 
was disabled or died from an injury or covered disease so 
incurred.  In making such determinations, there shall be 
taken into consideration the hour on which the individual 
began to proceed or return; the hour on which the individual 
was scheduled to arrive for, or on which the individual 
ceased to perform, such duty; the method of travel performed; 
the itinerary; the manner in which the travel was performed; 
and the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  38 C.F.R. § 3.6(e).
Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.
The Board notes that service connection means that the facts, 
shown by the evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303, 3.304.
In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 
Service connection for certain "chronic" disorders may also 
be established based on a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

The veteran essentially contends that his currently diagnosed 
schizophrenia is related to his military service.  In several 
letters submitted in support of his claim, the veteran has 
indicated that his schizophrenia first manifested in January 
1993, during his service in the Air Force Reserves.  

The veteran's DD 214 confirms that he served on active duty 
in the U.S. Air Force from September 1982 to September 1986.  
A request made by the RO to the NPRC for verification of the 
veteran's service reflects his service in the U.S. Air Force 
Reserves from October 1986 to February 1994.     

A review of the veteran's service treatment records shows 
that there was no diagnosis or treatment of a psychiatric 
disorder during his period of active service.  The June 1986 
separation examination report reflects a normal clinical 
psychiatric evaluation; the examiner noted that the veteran's 
history was negative for a family history of any psychoses.  
Service treatment records from the veteran's service in the 
Air Force Reserves are also negative for any indication of a 
diagnosis of  or treatment for a psychiatric disorder.

The first evidence of psychiatric disorder is reflected in 
the veteran's private medical records.  Records from S.H., 
dated from April 1995 to January 2001, show that he received 
inpatient treatment from April to June of 1995, at which time 
the impression on admission was delusional disorder; rule out 
paranoid schizophrenia; rule out personality disorder.  He 
underwent treatment again from November 1997 to January 1998, 
and upon admission was diagnosed with paranoid schizophrenia.  
The records reflect intermittent inpatient treatment for 
paranoid schizophrenia from January 2000 to January 2001.  
Private medical records from M.M.H.C. show that the veteran 
received outpatient treatment for a psychiatric disorder from 
June 1998 to June 2003.  


In support of his claim, the veteran submitted evidence in 
June 2003, which indicates that he is currently receiving 
benefits from the Social Security Administration (SSA).  The 
RO contacted the SSA office in Mobile, Alabama in January 
2006, October 2006, February 2007, April 2007, December 2007, 
February 2008, and July 2008 requesting copies of the 
veteran's SSA disability records.  A Report of Contact dated 
in July 2008, shows that the SSA informed the RO that the 
veteran's file was not located at the Mobile office.  

Having carefully reviewed the complete evidence of record, in 
light of the pertinent laws and regulations, the Board finds 
that the preponderance of the evidence is against the claim, 
as there is no competent medical evidence etiologically 
relating the veteran's currently diagnosed schizophrenia to 
his period of active service.

The veteran's June 1986 service treatment record, which was 
completed approximately three months prior to separation, is 
highly probative as to the veteran's condition at the time 
nearest his release from active duty, as it was generated 
with the specific purpose of ascertaining the veteran's then-
physical condition, as opposed to his current assertion which 
is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) 
(observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of reasons for the Board's decision).  The June 1986 service 
treatment record is entirely negative for any findings 
associated with a psychiatric disorder during his period of 
active service.  The weight of the service treatment records, 
including the June 1986 service treatment record, is greater 
than subsequent private medical treatment records based on a 
history provided by the veteran.  

Again, the Board notes that all of his service treatment 
records and personnel records known to exist, including those 
from his period in the Reserves, are negative for a diagnosis 
of schizophrenia.  Instead, the medical evidence of record 
shows that the first definitive diagnosis of schizophrenia 
was made in November 1997, more than ten years following 
separation from active duty, and more than three years 
following his service in the Reserves.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since active duty service can be considered 
as evidence against a claim.  Maxon v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000).  Thus, the veteran's schizophrenia has 
not been shown to have manifested during service or during 
any presumptive period.  See 38 U.S.C.A. §§ 1112, 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309; see also Biggins, 1 
Vet. App. at 447-78.    

Moreover, the evidence is void of any medical opinions that 
relate the veteran's schizophrenia diagnosis to his period of 
active service.  The only contentions that his psychiatric 
condition is related to his period of active service come 
from the veteran's own assertions.  While the Board is 
sympathetic to the veteran's own statements and believes that 
he is competent to report his current symptomatology and 
military experiences, he does not have the requisite special 
medical knowledge necessary to render an opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); 38 C.F.R. § 3.159.  In essence, there is no 
competent medical opinion of record etiologically relating 
the veteran's schizophrenia to his period of active duty.  
See Pond, 12 Vet. App. 341; Caluza, 7 Vet. App. 498.  

Given the absence of competent evidence in support of the 
veteran's claim, for the Board to conclude that the veteran's 
current psychiatric condition is related to his period of 
active service would be speculation, and the law provides 
that service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for schizophrenia.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.




							[Continued on Next Page]

ORDER

Entitlement to service connection for a psychiatric disorder, 
claimed as schizophrenia is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


